 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 272 of the International Association of Bridge,Structural & Ornamental Iron Workers, AFL-CIOand Steel and Ornamental Erectors Association ofSouth Florida, Inc., & Member Contractors andSAC Construction Company. Case 12-CE-24March 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn October 23, 1978, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, the Respondent, Local272, filed exceptions and a supporting brief, and theCharging Party filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-'The Charging Party has excepted to the Administrative Law Judge'sinadvertent error in finding that the current collective-bargaining agreementinvolved in this case was effective October 31, 1977, to October 31, 1978.Since the record reveals that said agreement was effective November i, 1977,to October 31, 1978, we find merit in the Charging Party's exception andhereby correct the Administrative Law Judge's Decision accordingly.2 In adopting the Administrative Law Judge's conclusion that the Respon-dents violated Sec. 8(e) of the Act by entering into and maintaining a collec-tive-bargaining agreement containing a subcontracting clause which was notlimited to work done at the site of construction and which could be enforcedby strike or other self-help economic action, we do not rely on the Adminis-trative Law Judge's interpretation and application of the Supreme Court'sdecision in Connell Construction Company, Inc. v. Plumbers and SteamfirrtersLocal Union No. 00, United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada, AFL-CIO, 421 U.S. 616 (1975). See Carpenters Local No. 944, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, and Carpenters Local No.235, United Brotherhood of Carpenters and Joiners of America, AFL-CIO(Woelke & Romero Framing, Inc.), 239 NLRB 241 (1978). and InternationalUnion of Operating Engineers, Local No. 701, AFL-CIO; Oregon-ColumbiaChapter, The Associated General Contractors of America, Inc. (Pacific North-west Chapter of the Associated Builders & Contractors, Inc.), 239 NLRB 274(1978), both of which issued subsequent to the Administrative Law Judge'sDecision in the instant case.Chairman Fanning does not reach the issue concerning the self-help provi-sions of this contract, inasmuch as art. 19 "Sub-Contractors" is itself foundto be a violation of Sec. 8(e) of the Act and an appropriate cease-and-desistorder applicable to its enforcement is provided.ders that the Respondent, Local 272 of theInternational Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, Miami, Flor-ida, its officers, agents, and representatives, and theRespondent, Steel and Ornamental Erectors Associ-ation of South Florida, Inc., Miami, Florida, its mem-ber contractors, their officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, except that the attached noticesare substituted for those of the Administrative LawJudge.APPENDIX ANOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, enforce, orgive effect to article 19, "Sub-Contractors," ofthe current 1977-78 collective-bargaining agree-ment with Steel and Ornamental Erectors Asso-ciation of South Florida, Inc. and/or its MemberContractors, or with any other employers en-gaged in commerce or in an industry affectingcommerce wherein such employers agree tocease or refrain from doing business with anyother person in violation of Section 8(e) of theNational Labor Relations Act, as amended.LOCAL 272 OF THE INTERNATIONAL ASSOCI-ATION OF BRIDGE, STRUCTURAL & ORNA-MENTAL IRON WORKERS, AFL-CIOAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, enforce, orgive effect to article 19, "Sub-Contractors," ofour current 1977-78 collective-bargaining agree-ment with Local 272 of the International Associ-ation of Bridge, Structural & Ornamental IronWorkers, AFL-CIO, or any other contract inwhich we agree to cease or refrain from doingbusiness with any other person in violation ofSection 8(e) of the National Labor RelationsAct, as amended.STEEL AND ORNAMENTAL ERECTORS ASSOCI-ATION OF SOUTH FLORIDA, INC. AND/OR ITSMEMBER CONTRACTORS241 NLRB No. 64438 IRONWORKERS LOCAL 272DECISIONSTATEMENT OF TE CASEALMIRA ABBOT STEVENSON. Administrative Law Judge:This case was heard in Coral Gables. Florida, March 7,1978. The charge was filed November 15 and served on theRespondents November 17, 1977. The complaint was issuedDecember 30, 1977, and duly answered by the Respon-dents.The issue is whether or not a subcontracting clause in acollective-bargaining agreement between the Respondentsviolates Section 8(e) of the National Labor Relations Act,as amended. For the reasons fully set forth below, I con-clude that the subcontracting clause violates Section 8(e).Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Charging Party,and the Respondent Union.' I make the following:FINDINGS OF FACT AND CONCLUSION OF LAWI. JURISDI(TIONSAC Construction Company is a Florida corporationwith its principal office at 9501 South Dixie Highway, Mi-ami, Florida. It is a general contractor in the constructionindustry.Steel and Ornamental Erectors Association of SouthFlorida, Inc., is an association of employers whose mem-bers are engaged in business as contractors and subcontrac-tors in the building and construction industry and exists forthe purpose of representing its members in collective-bar-gaining negotiations with the Respondent Union.During the past 12 months. SAC Construction Company,and the employer-members of the Respondent Association,purchased goods and supplies valued in excess of $50,000from suppliers within Florida which in turn received thesupplies from outside Florida. I find that SAC ConstructionCompany and the Respondent Association, including itsemployer-members, and each of them, have at all times ma-terial been, and are now, employers and persons engaged incommerce or in an industry affecting commerce within themeaning of Section 2(1), (2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.III. UNFAIR LABOR PRACTICESOctober 31, 1976, which was then automatically renewedfor I year, and the current agreement, effective October 31,1977, to October 31, 1978, contained the following provi-sion, which is under attack in this proceeding:Article 192Sub-contractorsThe Employer agrees not to sub-contract or subletany work covered by this Agreement to any person,firm or corporation which is not in contractual rela-tionship with the International Association of Bridge,Structural and Ornamental Iron Workers or any of itsaffiliate Local Unions.Article I is entitled "Craft Jurisdiction," and provides:It is agreed that the jurisdiction of work covered bythis Agreement is that provided for in the charter grantissued by the American Federation of Labor to theInternational Association of Bridge, Structural and Or-namental Iron Workers, it being understood that theclaims are subject to trade agreements and final deci-sions of the A.F.L.-C.I.O. as well as the decisions ren-dered by the National Joint Board for the Settlementof Jurisdictional Disputes or any of its successors orgovernmental agencies having jurisdiction thereof.Article 6, entitled "Jurisdiction of Work," provides, in sec-tion I, "This International Association claims for its mem-bers the fabrication, production, erection and constructionof all iron, steel ... subject to trade agreements and deci-sions of the National Joint Board for the Settlement of Ju-risdictional Disputes or any of its successors or governmen-tal agencies having jurisdiction thereof." Section 17 ofarticle 6 is entitled "Material, Sorting, Distribution andStorage Points" and provides:The sorting, distributing, and handling of all mate-rial coming under the jurisdictional claims of theUnion in or about the job, or at storage points, shall bedone by Ironworkers, in accordance with internationalregulations and official decisions. All unloading of fab-ricated materials at railroad sidings or reloading ofsame shall be the work of the Ironworkers.Article 3 is entitled "Settlement of Disputes" and providesfor final and binding arbitration of[a]ll questions and disputes arising between an Em-ployer and the Union regarding wages, hours, workingconditions, interpretation of this Agreement (exceptingtherefrom Management's Functions and Prerogatives)A. FactsThe record shows that a coliective-bargaining agreementbetween the Respondent Parties effective May I, 1975, toI The Charging Party has filed a motion to strike portions of the Respon-dent Union's bnef referring to an attempt by the Regional Director to obtaina 10(1) injunction enjoining the Respondents from maintaining, giving effectto, or enforcing the subcontracting clause involved in this proceeding: there-after. the Respondent Union filed an offer to prove that the request for aninjunction has been denied. I find that the injunction proceeding is not rel-evant and therefore grant the motion to strike and reject the offer of proof.' The relevant contract provisions set forth are those in the current agree-ment. Identical provisions were included in the prior contracts except wherespecifically explained herein. The subcontracting clause was numbered art.22 in the prior agreements. Although no 10(b) issue has been raised withrespect to the subcontracting clauses in the prior agreements, no useful pur-pose would be served by a specific ruling on those agreements, as they havenow been superseded and are no longer in effect. and such a ruling wouldtherefore not affect the order herein. See Milk Drivers and Dairy Enployees,Local Union No. 537 (Sealtes! Foods, A Division of National Dairy ProductsCorporationl. 147 NLRB 230 (1964)439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless otherwise specifically provided herein, violationof any article of this Agreement.'Article 4, entitled "Strikes and Lockouts." provides:It is mutually agreed that there shall be no strikesauthorized by the Union or no lockouts authorized bythe Employer, except for the refusal of either party tosubmit to arbitration in accordance with Article 3, Set-tlement of Disputes, or failure on the part of eitherparty to submit to arbitration, or to carry out theaward of the Board of Arbitration, or for an employerto fail to comply with requirements or contributions toany one or more Funds covered by this Agreement, orto engage in any action which erodes the work oppor-tunities of employees covered by Article 21, (a), (b). (c)and (d) of this contract, or to engage in any actionwhich erodes Management Functions and Prerogativescovered by this contract.4The Respondent Association has 10 employer members.all of which are unionized companies engaged in steel erec-tion, or fabrication and erection of steel. and employ mem-bers of the Respondent Union' to do their steel-erectionwork. Those which also perform fabrication employ mem-bers of another union to do that work.The geographical jurisdiction of the Respondent Unioncovers five counties of southern Florida. Union officials tes-tified that the jurisdictional provisions of the contract ex-tend to all work claimed by the International Association ofBridge, Structural & Ornamental Iron Workers, AFL CIO:but that the jurisdiction of Local 272 is defined by its char-ter and by trade agreements with other AFL-CIO unionsand decisions of the National Joint Board and its successorthe Impartial Disputes Board and covers only on-site con-struction work, including on-site fabrication, and unloadingrailroad cars of iron and steel to be used on the jobsite, butdoes not cover shop, foundry, or related iron-fabricationwork which is within the jurisdiction of another local.Union officials credibly testified, and I find, that a signa-tory employer remains bound by the agreement, includingthe subcontracting provision, even if it employs no mem-bers of the Union but subcontracts out the iron work on ajob: that the subcontracting clause requires a signatory em-ployer which obtains a job outside the geographical juris-diction of the Union to subcontract work on that job to theappropriate Iron Workers local in that area; and that. asthe agreement applies only to iron work, a signatory em-'The only disputes otherwise specifically provided for in Article 3 arejurisdictional disputes. which must be submitted to the National Joint Boardor its successor.' Although article 21 of the current agreement is a short unparagraphedprovision entitled "Duration and Termination," the reference is apparentlyto article 18 (numbered 21 in the prior agreements), entitled "ReferralClause." which, among other things, divides employees into four groups, A,B. C, and D, according to length of time in the trade.I There is testimony that most of the major general contractors in southernFlorida, none of which are members of the Respondent Association, havealso signed the Association-Union agreement. The names of those generalcontractors are not in the record, and none are parties to this proceeding.The validity of their agreements with the Respondent Union is therefore notin issue in this case.ployer is free to subcontract any noniron work to nonunionsubcontractors.6Union Business Agent and Secretary-Treasurer WilliamPhillips admitted that signatory employers normally honorthe agreement and employ Iron Workers themselves or sub-contract to employers which are signatories and hire peoplefrom the Union.'Union officials also testified that it was not the Union'sintent under article 4 to permit a strike for a violation of thesubcontracting clause, that the Union has never struck orpicketed an employer for violation of the clause, and that itis not its intention to ever enforce the clause "in an unlaw-ful or illegal manner." Eugene Bowen, president of the Re-spondent Association, testified that after the Associationunsuccessfully attempted to eliminate the subcontractingclause because of its questionable legality during the nego-tiations of the current agreement, it made clear that it didnot intend to enforce the provisions "until there was a legalruling as to whether it was or wasn't legal."B. ConclusionsI find that the Respondents, by agreeing to their contract,including article 19, on October 31, 1977, "entered into"such agreement within the 10(b) period.' The facts also es-tablish, and I further find, that the Respondents have main-tained their agreement, including article 19, and abided byits terms. I also find that article 19 contravenes Section 8(e)because it is a union-signatory provision and therefore sec-ondary, as the employer-members of the Associationtherein agree to cease or refrain from doing business withemployers which are not parties to a contract with theUnion's International Union or one of its affiliated localunions.96 In view of the admission of Union Business Agent Claude Scarboro tothis effect and of the provisions of the agreement itself which apply only toiron work, I do not credit the testimony of Union Business Agent and Secre-tary-Treasurer William Phillips that the phrase "or any of its affiliate LocalUnions" in Art. 19 includes all local unions affiliated with the AFL-CIO,even though the Respondent Union may tolerate the employment by one ofits signatory employers of iron workers engaged in shop fabrication (workover which the Respondent Union claims it does not have jurisdiction) rep-resented by the Teamsters Union (not an affiliate of AFL-CIO).7 In only two instances has the Respondent Union attempted action toenforce the subcontracting clause against signatory employers. In 1976 andagain in 1977, grievances were filed against employers alleged to have sub-contracted iron work to a nonsignatory employer in violation of the clause.In both instances, the grievances were taken to arbitration with inconclusiveresults. Neither of these enforcement actions are alleged to have taken placewithin the 10(b) period. The complaint does not allege, and the GeneralCounsel specifically disavows, any violation of Sec. 8(bX4Xi) or (ii).I See Truck Drivers & Helpers Local Union No. 728, International Brother-hood of Teamsters et al. (Brown Transport Corp.), 140 NLRB 1436, 1437(1963), enfd. in pertinent part 334 F.2d 539 (D.C. Cir. 1964), holding "thatthe act of entering into, signing, executing, or making a contract, eitherexpressed or implied, which is prohibited by Sec. 8(e), is sufficient to estab-lish a violation of that section without regard to whether or not there are anyattempts to implement such contract."9 General Teamsters, Chauffeurs, Warehousemen and Helpers, Local 982,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America (J. K. Barker Trucking Co., et al.), 181 NLRB 515 (1970);Local 437, International Brotherhood of Electrical Workers, A FL-CIO, et al.(Dimeo Construction Co.), 180 NLRB 420 (1969); Local 1516, InternationalBrotherhood of Electrical Workers, AFL-CIO (Mercantile Bank), 172 NLRB617 (1968). The scope of the proscription beyond the Association unit whoseemployees are represented by the Respondent Union to other units repre-440 IRONWORKERS LOCAL 272The Association members being in the construction in-dustry, the main issue is whether or not the subcontractingclause is protected by the construction-industry proviso toSection 8(e).The parties have briefed the impact of the SupremeCourt's decision in Connell Construction Company, Inc. v.Plumbers & Steamfitters Local Union No. 100, United Asso-ciation of Journeymen & Apprentices of the Plumbing & Pipe-fitting Industry of the United States and Canada, AFL-CIO,421 U.S. 616 (1975), on the subcontracting clause in issuehere. However, the General Counsel and the ChargingParty also contend that the clause is not protected by theconstruction-industry proviso, aside from the impact of theConnell decision, because (I) it is not limited to work doneat the site of construction and (2) article 4 of the agreementis a "self-help" provision which strips the subcontractingclause of the proviso's protection. The Respondents denythese contentions.Article 19 clearly is not on its face applicable only to "thecontracting or subcontracting of work to be done at the siteof the construction, alteration, painting, or repair of abuilding, structure, or other work." as required by the con-struction-industry proviso. Thus, in article 19, the Em-ployer agrees "not to sub-contract or sublet any work cov-ered by this Agreement" to any other employer which doesnot have an agreement with the Respondent Union's Inter-national or one of its affiliated local unions. The Board hasheld that it is not necessarily fatal that a clause, like thisone, does not expressly contain "on-site" language," andthe wording of this clause requires an examination of theagreement as a whole to determine the reach of article 19.which is "any work covered by this Agreement,"' Thework covered by the agreement is set forth in articles I and6 and encompasses all work claimed by the RespondentUnion's International, including the fabrication and pro-duction of all iron and steel as well as "the sorting, distrib-uting, and handling of all material coming under the juris-diction of the Union in or about the job, or at storage points.... All unloading of fabricated materials at railroad sidingor reloading of same...." Therefore, when read in light ofthe contract as a whole, as it must be, the scope of article 19extends beyond on-site construction work to all workwithin the jurisdiction of the International, including fabri-cation and production of steel and work "about the job ...at storage points ... [and] at railroad siding[s]."Respondent Union contends that other extrinsic evidenceshould be considered, that is, (1) that although the agree-ment covers all work claimed by its International. the juris-sented by it and to units represented b other locals of its nternationalestahlishes that the objectives of the subcontracting clause were not merel)primary work preservation but also protecting the work of members of IronWorkers generally. which is secondary in nature. Local 1149, United Brother-hood of Carpenters and Joiners of America. AFL-CIO (American PresidentLines, Ld.), 221 NLRB 456, 459 (1975); International nion of OperatingEngineers, Local No. 701, AFL-CIO (Oregon-Columbia Chapter, The Associ-ated General Contractors of America, In c) 216 NLRB 233. 234 (1975), enfd.532 F.2d 902 (3d Cir. 1976): Teamsters. Chauffeurs. Warehousemen & HelpersLocal nion 'o 631, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Reynolds Electrical and EngineeringCo, Inc.), 154 NLRB 67 (1965).IO Ets-Hokin Corporation 154 NLRB 839 ( 1965).i Mastro Plastics Corp., and French-American Reeds Mfg. Co., Inc. v.N LR B. 350 US. 270 (1956).diction of the Respondent Union is limited b' charter, b,agreements with other AI, ('10 craft unions. and bh deci-sions of the National Joint Board for the Settlement o J-risdictional Disputes and its .uccessor to on-site construc-tion work and (2) that the subcontracting clause ,asintended to be lawful and has never been applied to of-lsitework. I find no merit in these contentions. In the first place,the scope of the work covered by article 19 is not ambigu-ous. The plain jurisdictional provisions of this agreementtherefore cannot be varied b general protestations of' legalintent or by parol evidence of the nature of that offeredreferencing unauthenticated charter limitations and ,aguegeneral allusions to agreements and decisions which are notin evidence. Moreover. to the extent that they may supportthe limited-jurisdiction assertions of the Union at this time.charters, agreements. and decisions can be changed at antime, and jurisdiction can thereby be expanded. The appli-cation of the 8(e) proviso cannot be dependent upon suchvague. changeable arrangements to vary the plain wordingof the collective-bargaining agreement which is being mea-sured against the requirements of the statute. In addition.the Respondent Union admits that it claims the work ofunloading railroad cars, work which is seldom. if ever, on-site construction work. Accordingly, I conclude that article19 is not protected by the construction-industry proviso.because it is not restricted to on-site work.2With regard to the "self-help" contention, article 4, theno-strike no-lockout clause, when read in conjunction witharticle 3, exempts the Respondent Union from its no-strikecommitment if. among other reasons, the Employer fails orrefuses to submit to arbitration, or to abide by any arbitra-tion award, in any dispute regarding the violation of anyarticle, not excepting article 19. Here again, neither self-serving disavowals of intent to apply article 4 to article 19nor evidence that it has not to date been so applied canrescue the contract from the legal consequences of its un-ambiguous language.It is well established that even otherwise lawful on-sitehot cargo construction-industry provisions can be enforcedonly by a lawsuit and not by strikes or other self-help eco-nomic action proscribed by Section 8(b)(4)(B) "and thatany contract provision which looks not to the courts, but tostrikes. for enforcement is not protected by the proviso.""The agreement before us permits the Respondent Union tostrike, rather than resorting to the courts, in the event theEmployer fails or refuses to arbitrate an alleged violation ofarticle 19 or to abide by an arbitration award relating tosuch an alleged violation, and therefore exceeds the pro-scribed bounds of the construction-industry proviso to Sec-12 N. L R. v International Brotherhood of Teamvers, Chauffeurs andWarehousemen of America, Lal 24 /UM. Kellogg Company. et all 342F.2d 18 (2d Cir. 1965): Bricklayers and Stone Masons Union. La,cal 2, Brick-layers, Masons and Plasterers, nternational Union a/ America, A FL C10, etal (Gunnar I Johnson & Son, Inc.. 224 NLRB 1021 (1976); Local 1149,International Br,therhood of Carpenter.r and Joiners of .4 merica, ,4 FL -(10(American President Lines, Ltd J. supra. International Union of Operating En-gineers, Local No 70/. A Fl. CO (Oregon-Columbia CiO' Chapter, The A4sso-ciated General Contractors of Amerca)J. supra, Local 1516, InternationalBrotherhood of Electrical Workers, .4 FL CIO (Mercantile Bank), supra' Muskegon Brick lavers Union =5, Brick la er.i Masons and Plasterers In-ternarional Union of America A FI. ('IOJ (Greater .luskegon General ('ontractors .Asvociation). 152 NLRB 360. 365 (19651. enfd. as mnvified 378 F.2d859 (6th Cir 1967)441 DI:.(CISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(e).'4Accordingly. I conclude that article 19 is viola-tive ol Section 8(e) of the Act.As lfr the impact of the (onnell decision on this case. it isclear that ornnell authoritatively ruled that the construc-tion-industry proviso "extends only to agreements in thecontext of collective-bargaining relationships." As the Re-spondent Employers in this case regularly provide employ-ment to iron worker employees who are represented by theRespondent Union under the wages, hours, and workingconditions provided in the collective-bargaining agreementbetween the Respondents. article 19 is not contended to be,and is not. outside the proviso under this rule.More questionable is whether Connell also ruled unpro-tected construction-industry subcontracting clauses whichapply to work on more than one particular jobsite.'5In anyevent, as I have found that article 19 is not restricted to on-site work under previously established law, it a fijrtiori isnot restricted to work performed on any one particular job-site.16t Bricklaivrs and Stone Masons Union, Local No. 2, et al. Associated(;General ('onractsrs of Minnesota], v. N.L.R B. 562 F.2d 775, 788 (D.C(. Cir.1977); International U:nion of Operating Engineer. Local Union No 12, AFL('10 (Robert E. ulion. 220 NLRB 530. 533 (1975); Fresno, Madera, Kingsand Tulare (Counies Building and Construction Trades Council (Gage Bros.(onitructitn), 218 NI.RB 39 (1975); Local 445, International Brotherhood ofTeanster,. (Chaulffcur, Warehousemen and Helpers of America (Edward L.C:N'lek, Inc. j 194 NL.RB 579. 585 (1971): Brotherhood of Painters, Decora-Iort and Paperhangers of America I.ocal Union No. 823, AFL-CIO (Indepen-denr Paining Contraciors of New Mexico. etc.), 161 NLRB 620. 629 (19661.i See N. .. B. .International Union of Operating Engineers, ocal 542, etal. (York Countc Bridge. Inc ), 532 F.2d 902. 906 (3d Cir. 1976); 89 Hlarv. L.Rev. 234 (1975) (arpnter.s .Local Union = 15, United Brotherhood of Carpen-ters and Jiner o A.4merica, ,4FL ('10, et a (Metro Lathing & Plasiering,Inc. et al.), 240 NI.RB No. 52 (1979). My own study of the Connell decisionpersuades me, however, that the Court did not intend this aspect of its rulingto he either tentative or dictum. I refer to the Court's reasoning (421 U.S. at631 632):If we agreed with Local 100 that the construction industry provisoauthorizes subcontracting agreements with "stranger" contractors, notlimited to an'particular jobsite, our ruling would give cnsructionunions an almost unlimited organizational weapon. The unions wouldbe free to enlist any general contractor to bring economic pressure onnonunion subcontractors. as long as the agreement recited that it onlycovered work to be perlormed on some jobsite somewhere. The provi-so's jobsite restriction then would serve only to prohibit agreementsrelating to subcontractors that deliver their work complete to the job-site.I al,o refer to the Court's flat declaration, "We therefore hold that thisaigreernent, which is outside the context of a collective-bargaining relation-ship and not restricted to a particular jobsite. but which nonetheless ob-ligates Connell to subcontract work only to firms that have a contract withl.ocal 100," is not protected by Section 8(e) of the NLRA, as amended. Icannot aoid the conclusion that the Court condemned the subcontractingclause in (onnell on the two equally weighted grounds, despite its use of theword possibly" in connection with the particular jobsite requirement else-where in its decision.1 I cannot agree with the Respondent Union's contention that Walsh d/b/a/ Walsh & ('b v%. sSihlecht et al, Trustees, 429 U.S. 401 11977), is relevantto the issues i this case, nor with its contention that the issues herein cannotlawfully be resolved by a decision in an adjudicatory proceeding but canonly be resolved by following the rulemaking procedures, including advancepublication in the Federal Register, of the Administrative Procedures Act.See L. R B. Wman-Gordon (Co, et al. 364 U.S. 759 (19691. 1 also find nomerit in the Union's contention that SAC Construction Company was notqualified to file the harge in this case, as Sec. 102.9 of the Rules and Regu-lations of the NLRH provide that any person (defined in Sec. 2(1) of theNLRA, as amended) may file a charge. Television and Radio BroadcastingStudio Emph>ees, l.Ical 804 (Radio and Television Division of Triangle Publi-tations. Inc., etl.). 135 NI.RB 632 (1962). See also N L.R.B. s. Local UnionNo. 3, International Brotherhoi.d of Electrical Wiorkers, A FL- CIO [New YorkIV. REMEDYAs I have found that the Respondents have engaged incertain unfair labor practices in violation of Section 8(e), 1shall recommend that they be ordered to cease and desisttherefrom and to take certain affirmative action, includingthe posting of notices, necessary to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact and con-clusions of law, upon the entire record, and pursuant toSection 10(c) of the Act, I issue the following:ORDER7A. The Respondent, Local 272 of The International As-sociation of Bridge, Structural & Ornamental Iron Work-ers, AFL-CIO, Miami, Florida, its officers, agents, and rep-resentatives, shall:I. Cease and desist from entering into, maintaining, en-forcing, or giving effect to article 19, "Sub-Contractors,"which refers to the contracting out of work, in its collective-bargaining agreement with the Respondent Employersherein, Steel and Ornamental Erectors Association of SouthFlorida, Inc., & Member Contractors, effective from Octo-ber 31, 1977, to October 31, 1978, or any other employersengaged in commerce, or in an industry affecting com-merce, wherein said employers agreed to cease or refrainfrom doing business with any other person in violation ofSection 8(e) of the Act.2. Take the following affirmative action:(a) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix A."8 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by the Respondent Union'srepresentative, shall be posted by the Respondent Unionimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent Union to insure that the notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent Union has taken to comply herewith.B. The Respondents, Steel and Ornamental Erectors As-sociation of South Florida, Inc., and its member contrac-tors, Miami, Florida, their officers, agents, successors, andassigns, shall:Telephone Company],. 477 F.2d 260 (2d. Cir. 1973). There is no evidence thatthe charge was solicited by the Regional Director. See N.L.R.B. v. RelianceSteel Products Company, 322 F.2d 49 (5th Cir. 1963).17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'s In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."442 IRONWORKERS LOCAL 2721. Cease and desist from entering into, maintaining, en-forcing, or giving effect to article 19, "Suh-Contractors," intheir collective-bargaining agreement with the RespondentUnion herein, effective from October 31, 1977. to October31, 1978, or any other contract whhereby the RespondentEmployers agree to cease or refrain from doing businesswith any other person in violation of Section 8(e) of theAct.2. Take the following affirmative action:(a) Post at their places of business copies of the attachednotice marked "Appendix B."'9 Copies of said notice, on19 See fn. 18, rupraforms provided by the Regional Director for Region 12,after being duly signed by an authorized representative ofthe Respondent Employers, shall be posted by the Respon-dent Employers immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallhe taken by the Respondent Employers to insure that saidnotices are not altered, defaced, or covered hby any othermaterial.(b)Notify the Regional Director for Region 12, in writ-ing. within 20 days from the date of this Order. what stepsthe Respondent Employers have taken to comply herewith.443